       Case 1:18-cv-00496-JPO-KHP Document 73 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  8/10/2021
 DANIEL MOORE,
             Plaintiff,                               1-18-CV-0496 (JPO) (KHP)
 -against-                                            ORDER

  NYC HEALTH HOSPITAL, et al.,


             Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       A telephonic Case Management Conference was held on June 30, 2021 at 11:30 a.m.

whereby the court ordered that Defense Counsel (1) mail Judge Oetken’s decision regarding

Defendant’s Motion to Dismiss (ECF No. 60.) to Plaintiff and file an affidavit of order of service,

and (2) provide an update to the court no later than July 14, 2021 about your additional efforts

to contact Corrections Officer Jones now that he has been served by the Marshalls. Counsel has

not complied with the Court’s orders. Counsel is required to respond by Tuesday, August 10,

2021 or be subject to sanctions.

       The Clerk of Court is requested to mail a copy of this order to the plaintiff.

Dated: August 10, 2021
       New York, New York
                                              SO ORDERED.


                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
